DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,703,046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to Claim 2 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant canceled Claim 1, without prejudice and amend independent Claim 2 more clearly recite the distinguishing features of the present invention.  Claims 2, 4, 6-11, 18 and 19 amended to make some minor improvements and corrections. 
Claims 20-24 added. No new matter added.
Applicant’s arguments appear to be on the following grounds:
Applicant argues that the statement made on the Advisory Action dated June 17, 2021 that Nakayama (US 2017/0134607) “…teaches the limitation of a hardware processor under execution of a not relate to operations performed by a hardware processor under control of a stored program. While Nakayama does refer to a CPU (paragraph [0038]) this does not teach or suggest that the CPU is configured to perform the specific operations recited in in the claim (amended independent Claim 1 at the time) (Applicant’s underlining).
Additionally, it is unclear to the Applicant that the “tag information” of Nakayama with an identifier set is the same as an object image as the Examiner interprets paragraphs [0015] and [0076]. Applicant argues that this “tag information” is merely metadata and it is unclear how this is considered to be the same as image data to be printed.  Nakayama merely teaches in paragraph [0015] an irreversibly compressed set and uncompressed set of image data bot representing a same image, but there is no disclosure teaching or reasonably suggesting that the tag information/identifier ID is the “same as” the image data to which it refers and moreover, does not teach or reasonably suggest that the tag information/identifier ID is itself printed on a sheet of paper.
These arguments are not persuasive for the following reasons:
	The Examiner asserts that the Advisory Action from June 17, 2021, which is the basis for Applicant’s argument, was not meant to be construed as being expressly identical to the image data to which it refers. As illustration, paragraph [0067] in Nakayama states that “…tag information T with an identifier ID set therefor is the same as an object image (a company logo in the above example) corresponding to a corresponding set of image data read from the HDD 63 based on the address associated with the identifier ID in the data table D.” This is clearly a corresponding set of image data and not meant to be construed as an identity.
	Moreover, Examiner maintains that the contention by the Applicant that the “identifier” of Nakayama is only used to identify a location of image data to be changed, and is not itself information that is printed, is contradicted by the descriptions in Nakayama provided in paragraph [0079] Fig.8: “…where image forming apparatus – 1 interprets the print data to generate a print target image, extracts an identifier ID from tag information – T given to a JPEG-compressed set of image data serving as a irreversibly compressed set of image data contained in the print data, [and] acquires from the server SV a corresponding set of image data (an uncompressed set of image data in this embodiment) associated with the extracted identifier ID, and pastes into the print target image an image represented by the corresponding set of image data.” Here the “identifier” in Nakayama clearly is used for more than identifying a location of image data to be changed, but is associated with a set of image data which is subsequently printed from the print target image.
Therefore, Examiner maintains that changing the term “identifier” to “code image” merely changes the functionality without changing corresponding structure and, thus, does not address that these claims are apparatus claims which must have structural limitations directly related to the identifier functionality. 
	The addition of new Claims 20-24 necessitates the revised grounds of rejection as detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 2, 5-7, 10, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamura (US 2012/0218338) in view of Nakayama (US 2017/0134607).
Regarding Claim 2, Kanamura discloses a three-dimensional image formation system (abstract) comprising: a printer that prints an image on an expandable sheet (abstract); and a light irradiation device that performs a light irradiation process on the expandable sheet (Fig. 1 paragraphs [0049] [0050] thermal expansion sheet – 17 light radiation unit -27), to expand an area of the expandable sheet corresponding to a print area of the image (paragraph [0008], wherein the light irradiation device controls the light irradiation process (Fig. 1 paragraph [0071] printer printing unit – 49 controls thermal expansion processing unit – 3 light radiation unit – 27), Kanamura further discloses a hardware processor which, under execution of a stored program (paragraph [0067] CPU – 45)
However, Kanamura does not teach the printing of a code image.
In the same field of endeavor, Nakayama teaches an image forming apparatus for sharpening image and image forming system, whereby the printer prints information relating to the image (Figs, 7 8 paragraphs [0007] [0008]). 
Nakayama discloses a hardware processor which, under execution of a stored program (Fig. 4 paragraph [0052] terminal apparatus – 67 has a well-known hardware configuration…an HDD) is configured to: 
control the printer to print, on the expandable sheet, a code image into which information relating to the two-dimensional image is encoded (Fig. 1 paragraph [0047] [0055] …print data transferred from the terminal apparatus – 67 to the image forming apparatus – represents, for example, a text and/or an image…For example…respective character codes representing characters contained in the text are transferred. As for the image, a set of image data representing the image is transferred…;…image processing section – 80 of the image forming apparatus – 1 includes….a JPEG decoder – 82...may be formed of hardware...)
and Nakayama further discloses wherein the light irradiation device reads using an optical sensor and control the light irradiation device to decode the code image read by the optical sensor to obtain the information encoded into the code image (paragraph [0028]  ...image scanner unit – 5 optically scans an image of an original document and generates image data…)
and control the light irradiation device to perform the light irradiation process, based on the information obtained by decoding the code image relating to the two-dimensional image to expand the area of the expandable sheet corresponding to the print area of the two-dimensional image (Fig. 4 paragraphs [0057] [0058]….JPEG decoder – 82 applies expansion processing to a set of image data contained in print data…;…interpreter – 81 interprets print data and decompresses the print data into a bitmap …to generate a print target image…)
and wherein the information relating to the image includes information regarding at least one attribute of the image (paragraph [0061] size of relevant image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kanamura to incorporate the teaching of Nakayama whereby an image formation system comprising a printer printing an image on a thermally expandable sheet using a light irradiation device to expand the expandable sheet corresponding to a print area of the image wherein the light irradiation device controls the light irradiation process such that a printer prints a code image with information relating to the image printed on the expandable sheet, as taught by Kanamura such that the light irradiation device can also read using a read sensor, the code image printed on the expandable sheet, and controls the light irradiation process of Kanamura, based on the information relating to the image included in the code image read by the read sensor, as taught by Nakayama, to expand the expandable sheet corresponding to the print area of the two-dimensional image and form the three-dimensional image, as taught by Kanamura, and wherein the information relating to the image includes information regarding at least one attribute of the image, such as size, as disclosed in Nakayama. 
One with ordinary skill in the art would combine these operations because in this way sets of image data corresponding to object images have individual code images given to the respective sets of data (Nakayama, paragraph 0067]). 
Regarding Claim 5, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2, and Kanamura further discloses that the light irradiation process includes at least one of control of a light quantity, control of a conveyance speed of the expandable sheet, and control of a moving speed of a light irradiation part for emitting light (Fig. 1 paragraphs [0050] [0051]).
Regarding Claim 6, the combination of Kanamura and Nakayama disclose all the limitations of Claim 5  and Kanamura teaches a processor, which controls the printer and the light irradiation device (Fig. 1 paragraph [0071] printer printing unit – 49 controls thermal expansion processing unit – 3 light radiation unit – 27), the light irradiation device performs at least one of an increase of the light quantity (paragraph [0071]) a decrease of the conveyance speed of the expandable sheet (paragraphs [0050] [0051]), and a decrease of the moving speed of the light irradiation part for emitting light (paragraph [0071])  an accumulation density of photothermal conversion ink (paragraph [0036]) used in the printing of the two-dimensional image during the printing is high, (ii) where an accumulation area of a print area where the photothermal conversion ink is printed with certain density or more is large, or (iii) in the case where a time from the printing of the two-dimensional image to the light irradiation process is short (paragraphs [0051]-[0053] where the speed of the conveyance is related to the thermal expansion (indicative of density). Moreover, all of the steps above in the three-dimensional image formation system  are based on the information relating to the two-dimensional image controlled and judged by the processor, as disclosed by Kanamura (Fig.4B paragraph [0076] foaming resin layer – 57 of the thermal expansion sheet – 17 is to becomes three-dimensional), which information is included in the code image read by the read sensor and obtained by decoding the code image (paragraph [0057] JPEG decoder – 82) , as disclosed by Nakayama (Fig.3A paragraphs [0008] [0066] [0067] code image associate image data image data read from HDD based on the address associated with the code image – ID). 
Regarding Claim 7, the combination of Kanamura and Nakayama disclose all the limitations of Claim 6 and while Kanamura teaches the photothermal conversion ink is ink having a property of converting light into heat (paragraph [0080]), wherein the two-dimensional image is printed with the photothermal conversion ink (paragraph [0080]), Nakayama teaches the code image is printed with non- photothermal conversion ink which is ink not having the property of converting light into heat (paragraph [0034] heat and pressure).
Regarding Claim 10, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and Kanamura further discloses the light irradiation device controls the light irradiation, process based on both a start time of the light irradiation process and time information (paragraph [0071]).
 	Regarding Claim 23, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and Nakayama further discloses that the code image comprises a two-dimensional code (paragraph [0047]  ...print data transferred from the terminal apparatus – 67 to the image forming apparatus – 1 represents, for example a text and/or an image …as for the text, respective character codes representing characters contained in the text are transferred…).
Regarding Claim 24, the combination of Kanamura and Nakayama disclose all the limitations of Claim 23 but Nakayama does not explicitly state that the code image comprises a barcode. However, a code image comprising a barcode is intended use and Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
2.	Claims 4, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanamura (US 2012/0218338) and  Nakayama (US 2017/0134607) as applied to Claim 2 above, and further in view of Okayasu (US 2003/0226642).
	Regarding Claim 4, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and Nakayama further discloses that the code image includes at least one of print area information of the two-dimensional image (abstract-print target information), however, Nakayama does not teach that the code image senses print time or heat quantity information. 
In the same field of endeavor, thermally activating apparatus and printer, Okayasu teaches print time information used to generate a two-dimensional image (Figs. 1, 2 paragraphs [0058] [0060] CPU – 101 motor synchronized with heating device – 51) and heat quantity adjustment control correction information for the light irradiation process for a heat-activated adhesive system for a thermally-sensitive sheet (Fig. 7 paragraph [0054] thermally activating thermal head – 52)] relationship between energized pulse and surface temperature of thermal head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanamura and Nakayama to incorporate the teachings of Okayasu whereby a three-dimensional image formation system with an code image as taught by Nakayama, includes print area information of a two-dimensional image and print time information along with heat quantity adjustment control correction information, as taught by Okayasu. One with ordinary skill in the art would clearly include this information in a code image because necessary energy can be transmitted to the heat-sensitive adhesive even under low energizing conditions such that power consumption by the thermally activating process can be reduced (paragraph [0070
Regarding Claim 8, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and while Nakayama further discloses a code image including information relating to the image on the expandable sheet, this combination does not disclose that the code image is printed near an end of the expandable sheet.  
Okayasu teaches that the printer prints the code image, near an end of the expandable sheet that is a leading end (Fig. 3 step S102) when setting the thermally sensitive sheet in the light irradiation device (Fig. 1 paragraph [0042] adhesive label has bar code – 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanamura and Nakayama to incorporate the teachings of Okayasu whereby a three-dimensional image formation system with an code image as taught by Nakayama is printed near an end of the expandable sheet of Kanamura that is a leading end when setting the expandable sheet in the light irradiation device as the identifying label with bar code as taught by Okayasu. One with this ordinary skill would be motivated because information on the type of the heat-sensitive adhesive, carbonizing temperature of a resin component used in the adhesive, and energy necessary for thermally activating the heat-sensitive adhesive, and so on (paragraph [0042]).
Regarding Claims 9 and 11, the combination of Kanamura, Nakayama and Okayasu disclose all the limitations of Claims 8 and 2, respectively, and Okayasu further discloses a preassigned code image different from the code image is printed beforehand (Figs. 1, 2 paragraph [0047] label-detecting sensor – 112 bar-code reading sensor – 112 where one code image is used to detect the label and the other code image detects the relationship between temperature and energy) near the end of the heat-sensitive sheet that is the leading end when setting heat-sensitive sheet in the thermal head, and wherein the printer prints the code image on a side of the heat-sensitive sheet on which the preassigned code image is printed and at a position away from the preassigned code image and includes information indicating an attribute of the heat-sensitive adhesive (paragraphs [0053] [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the code images to a preassigned code image printed beforehand and different from another one since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of separating the functions of code images such as label identification and the temperature and energy information where one is activated by heat and one is not (paragraph [0005]). 
3.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanamura (US 2012/0218338) and Nakayama (US 2017/0134607) as applied to Claim 2 above, and further in view of Kashiwagi (US 2013/0273464).
Regarding Claims 18 and 19, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 but are silent about the printing positions of the code image.
In the same field of endeavor, Kashiwagi discloses an image forming apparatus and method with a sensor that scans a sheet to detect a code image indicating an orientation of a form on the sheet (paragraph [0016]). Kashiwagi discloses that the image on a sheet can be converted into a binary code based on the scanning result of the sensor (paragraph [0052] Kashiwagi discloses that the code image is printed at a position different from a position at which the two- dimensional image is printed (Fig. 3 paragraph [0049] code image is formed in a prescribed position, i.e., a position of the form or sheet on which printing is not intended to be located) as in Claim 18 and, moreover, discloses that the code image is printed on a side of the expandable sheet opposite a side of the expandable sheet on which the two-dimensional image is printed (paragraph [0065] the code image is formed on the back surface of the sheet, i.e., the surface on which the image has not yet been formed on the sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosures of Kanamura and Nakayama to incorporate the disclosure of Kashiwagi whereby a three-dimensional image formation system with a printer printing an image on an expandable sheet with a light irradiation device that expands the sheet corresponding to a print area of the regime and with a printed code image with information relating to the image, to also consider that the code image is printed at a position different from where the two-dimensional image is printed and also would consider printing the code image on a side opposite of the expandable sheet side on which the two-dimensional image is printed.. One with ordinary skill in the art would be motivated because the image forming apparatus may determine the orientation of the form by determining the place in a sheet where the code image is disposed (paragraph [0051]). Moreover, one with ordinary skill in the art would consider varying or adding a location of the code image on the opposite side of where the two-dimensional image is printed because in a field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. MPEP 2141.01a paragraph I).
4.	Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanamura (US 2012/0218338) and  Nakayama (US 2017/0134607) as applied to Claim 5 above, and further in view of Horiuchi (US 2013/0229478).
Regarding Claim 20, the combination of Kanamura and Nakayama disclose all the limitations of Claim 5 but are silent as to the two-dimensional image being printed on opposite sides of the expandable sheet.
In the same field of endeavor, Horiuchi teaches a printing surface processing method whereby a two-dimensional image is printed on a first side of the expandable sheet (paragraph [0011] first face of a thermal expansion sheet), and the code image is printed on a second side of the expandable sheet opposite the first side thereof (…a second printing image constituted of a grayscale image ..with densities being set to form a substantially uneven shape on the first face …), and wherein the information encoded into the code image indicates at least a print time of the two-dimensional image at which the two-dimensional image is printed on a first surface of the expandable sheet (Fig. 5 paragraph [0047] …print head – 124 performs the shuttle operation in accordance with the movement (drive)…discharges ink drops in a state in which the print head – 124 comes close to the thermal expansion sheet - ...image corresponding to…print data is printed on ...front face or the back face…).
One with ordinary skill in the art would be motivated to print a two-dimensional image on a first side and a code image on a second side of the expandable sheet opposite the first side because with the further data applied to the second face one can edit and process an original image (paragraph [0003]).
	Regarding Claim 21, the combination of Kanamura, Nakayama and Horiuchi disclose all the limitations of Claim 20 and Kanamura further discloses the hardware processor, under control of the stored program (paragraph [0067]) , is configured to: control the light irradiation device to obtain the print time from the information obtained by decoding the code image and determine whether an elapsed time since the print time is smaller than a threshold value (paragraphs [0051]-[0053] where the speed of the conveyance is related to the thermal expansion (indicative of density); and control the light irradiation device to perform at least one of an increase of the light quantity (paragraph [0071]), a decrease of the conveyance speed of the expandable sheet (paragraphs [0050] [0051]), and a decrease of the moving speed of the light irradiation part (paragraph [0071] …and the timing thereof…). But Kanamura is silent as the determination that the elapsed time since the print time is at least a threshold value.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine that the elapsed time since the print time is at least a threshold value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine that the elapsed time since the print time is at least the threshold value for the purpose of preventing troubles in conveyance of the expansion sheet as a whole because the sheets stay for a short time in a state bent by the route between the roller pairs of the thermal expansion processing unit (paragraph [0052]).
Regarding Claim 22, the combination of Kanamura, Nakayama and Horiuchi disclose all the limitations of Claim 20 and Kanamura further discloses the hardware processor, under control of the stored program (paragraph [0067]) , is configured to: control the light irradiation device to obtain the print time from the information obtained by decoding the code image and determine whether an elapsed time since the print time is smaller than a threshold value (paragraphs [0051]-[0053] where the speed of the conveyance is related to the thermal expansion (indicative of density); and control the light irradiation device to perform at least one of an increase of the light quantity (paragraph [0071]), a decrease of the conveyance speed of the expandable sheet (paragraphs [0050] [0051]), and a decrease of the moving speed of the light irradiation part (paragraph [0071] …and the timing thereof…). But Kanamura is silent as to the determination that the elapsed time since the print time is at least a threshold value.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine that the elapsed time since the print time is at least a threshold value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine that the elapsed time since the print time is at least the threshold value for the purpose of preventing troubles in conveyance of the expansion sheet as a whole because the sheets stay for a short time in a state bent by the route between the roller pairs of the thermal expansion processing unit (paragraph [0052]).
Moreover, while Kanamura does not disclose that the above information which the hardware processor is configured to control, is from the information obtained by decoding the code image, Nakayama discloses that the light irradiation device performs the light irradiation process, based on the information obtained by decoding (Fig.3A paragraphs [0008] [0066] [0067] code image associate image data image data read from HDD based on the address associated with the code image – ID).
One with ordinary skill in the art would be motivated to configure to control the light irradiation device to obtain print time and other information by decoding the code image because in this way sets of image data corresponding to object images have individual code images given to the respective sets of data (Nakayama, paragraph 0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742